Citation Nr: 1212129	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for migraine headache, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which increased a noncompensable rating for migraine headache (previously rated as tension headache) to 10 percent, effective August 31, 2007.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the claim for an increased rating for migraine headache on appeal is still in appellate status. 

The Veteran was provided a personal hearing before the undersigned via videoconference in December 2011.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected migraine headache has been assigned a 10 percent rating, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  DC 8100 provides that a 10 percent rating is warranted for migraine headache with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headache with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for migraine headache with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2011).  
In a statement dated in May 2010, the Veteran, through his representative, indicated that his migraine headache had worsened in severity since he was last examined in February 2008.  He said that he now experienced headaches on a daily basis.  Similarly, during the Veteran's December 2011 Videoconference Board hearing, he indicated that his migraine headaches had worsened to the point that sometimes he had to go to his car during break or lunch time and lay down in a fetal position.  Hearing Transcript (T.) at 3.  He was last examined by VA in 2008.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his migraine headache and he has not had an examination since 2008, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381   (1994).  

The claims file also reflects that the Veteran has received VA medical treatment for his migraine headache from the VA Medical Center (VAMC) in Sacramento, California.  He reported that he had sought emergency care for severe headaches through VA in 2010.  T. at 10.  Those records are not on file.  Indeed, as the claims file only includes treatment records from that provider dated up to November 2009, any additional records from that facility regarding treatment for his migraine headache should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Also, the Veteran indicated at his personal hearing that he had a physician's statement that he wished to submit in support of his claim.  T. at 2.  The statement was never received.  On Remand, the Veteran should be asked to submit that document.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the names of all VA and non-VA health care providers who have treated him for his migraine headaches since 2008.   He should also be asked to submit the physician's statement that he referenced during his December 2011 hearing. Regardless as to whether he responds to the inquiry, obtain VA treatment records pertaining to treatment for the service-connected migraine headache from the Sacramento, California VAMC for the period from November 2009 to the present, if any, and associate those records with the claims folder.  Any negative development should be included in the claims file.

2.  Schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected migraine headache.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. The examiner should make specific findings concerning the frequency and nature of the Veteran's migraine headache as follows:

a) Specific findings are requested on the frequency of the migraine headache on a monthly basis and whether over the last several months they are prostrating, and/or prolonged; and

b.) whether the migraine headache is productive of severe economic inadaptability.  
The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

3.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

